09-4365-pr
Walter v. Fischer




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 9th day of September, two thousand ten.

PRESENT:
               ROBERT A. KATZMANN,
               PETER W. HALL,
                          Circuit Judges,
               JOHN GLEESON,*
                          District Judge.

__________________________________________________

Lawrence J. Walter,

                              Plaintiff-Appellant,


               v.                                                           09-4365-pr

Brian Fischer, Commissioner, Department of Correctional
Services, John H. Nutall, Deputy Commissioner for Program
Services, Dwight Bradford, Director of Substance Abuse,
S. Spurgeon, Senior Corrections Counselor,

                        Defendants-Appellees.
__________________________________________________


       *
          John Gleeson, of the United States District Court for the Eastern District of New York,
sitting by designation.
FOR PLAINTIFF-APPELLANT:                               Walter J. Lawrence, pro se, Marcy, N.Y.

FOR DEFENDANTS-APPELLEES:                              Andrew B. Ayers, New York State Attorney
                                                       General, Albany, N.Y.


       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Walter J. Lawrence, pro se, appeals from the judgment of the United

States District Court for the Northern District of New York (Mordue, C. J.), dismissing

Appellant’s complaint, pursuant to 42 U.S.C. § 1983. We assume the parties’ familiarity with

the facts and procedural history.

        We review de novo a district court’s decision to dismiss a complaint for failure to state a

claim, taking all factual allegations in the complaint as true and construing all reasonable

inferences in favor of the plaintiff. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002). Having conducted an independent and de novo review, we find, for substantially the

same reasons as the district court, that Appellant failed to establish that he had a protected liberty

interest in not participating in an alcohol treatment program, given that his participation related

to a legitimate penological objective and this Court generally affords discretion to prison

administration. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (“The limitations on

the exercise of constitutional rights arise from the fact of incarceration and from valid

penological objectives—including deterrence of crime, rehabilitation of prisoners, and

institutional security.”); McKune v. Lile, 536 U.S. 24, 36-38 (2002) (explaining that a “prison

clinical rehabilitation program” bears “a rational relation to a legitimate penological objective”);

see also Turner v. Safley, 482 U.S. 78, 84-85 (1987) (stating that courts must exercise restraint in

supervising prison administration, and, “[w]here a state penal system is involved, federal courts

have . . . additional reason to accord deference to the appropriate prison authorities”).

       Finally, we find, for substantially the same reasons as the district court, that Appellant

failed to establish an equal protection claim, because a clinical rehabilitation program serves a

legitimate penological interest, and, thus, a rational basis exists for the policy. See McKune, 536



                                                  2
U.S. at 36-38; see also Shaw v. Murphy, 532 U.S. 223, 232 (2001) (explaining that an inmate

must demonstrate that his treatment was not “reasonably related to [any] legitimate penological

interests.”). Additionally, as the policy was applicable to all inmates with a history of alcohol

and drug abuse, Appellant has failed to allege how he was treated differently than others

similarly situated to him. See Phillips v. Girdich, 408 F.3d 124, 129 (stating that to articulate an

equal protection claim an inmate “must demonstrate that he was treated differently than others

similarly situated as a result of intentional or purposeful discrimination.”).

       Insofar as Appellant argues on appeal that the district court misapplied the legal standard

for a motion to dismiss, pursuant to Fed. R. Civ. P. 12(b)(6), we find his argument is without

merit. In ruling on a Rule 12(b)(6) motion, a court is required to accept the material facts alleged

in the complaint as true. See Cohen v. Koenig, 25 F.3d 1168, 1171-72 (2d Cir.1994). The task

of a court in ruling on a Rule 12(b)(6) motion “is merely to assess the legal feasibility of the

complaint, not to assay the weight of the evidence which might be offered in support thereof.”

Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998). Here, the district court explicitly stated that

it accepted the factual allegations set forth in Appellant’s complaint as true and properly assessed

the legal feasibility of Appellant’s claims. We find nothing in the record to suggest that the

district court improperly relied on any evidence outside of the pleadings, as a review of the

record indicates that the district court relied solely on Appellant’s complaint and relevant case

law. Accordingly, it cannot be said that the district court misapplied the Rule 12(b)(6) standard.

       For the reasons stated above, the judgment of the district court is AFFIRMED.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3